Title: From Thomas Jefferson to James Swan, 19 June 1788
From: Jefferson, Thomas
To: Swan, James


          
            
              Sir
            
            Paris June 19. 1788
          
          I have been honoured with your favor of the 7th. inst. That of March 1. came a day or two after I had left this place for Amsterdam, and this is the first moment since my return which very pressing occupations would permit me to take [it] up. I have no question but that the functions of Consul would be discharged by you with all possible attention and propriety. As yet no Convention is settled for the establishment of Consuls. This has prevented their being named hitherto: Mr. Barclay’s nomination having been only as an additional qualification to his Commission for settling our accounts in Europe. When a Convention shall have been executed, the nomination of Consuls will be made by Congress themselves. It is a question also worthy your attention whether Honfleur would not be preferable to Havre. It has been for some time in contemplation with this government to render Honfleur a free port, with a particular view to encourage the American commerce to go there, and the reports hitherto made on the subject give it a great preference over Havre.
          With respect to the contract for supplies of beef, I wish most ardently those supplies could be brought from America. It would be of great advantage to those states who have at present the fewest objects of exportation. I shall gladly lend any aid I can to the treaties that shall be set on foot for that purpose. Mr. Parker has turned his attention to it, and perhaps you would do well to join in your propositions. I observed to him that there would be a powerful motive opposing itself, in the mind of government, to these propositions. Ireland supplies them at present, and takes in return their wines and brandies. We take returns in money to be laid out in London. The commodities we draw from France are very inconsiderable indeed. An answer to this objection should be prepared. Any proposition which shall be made to government in this head will probably be referred to the officer employed to procure these supplies, and his prospect of personal advantage in the change, will [influ]ence his report.
          I have the honour to be with much respect Sir Your most obedient humble servant,
          
            
              Th: Jefferson
            
          
        